DETAILED ACTION
This action is in response to amendment filed on 06/06/2022. Claims 1-40, 53-65 and 82 have been previously cancelled. Claims 41, 70 and 87 have been amended. Claims 41-52, 66-81 and 83-102 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 41-52 and 66-102 are rejected under 35 U.S.C. 103 as being unpatentable over Neff (US 20080125972) in view of Davis (US 7057501).
Regarding claim 41, Neff disclose a communication system for a vehicle, comprising: 
a. a rangefinder to calculate a distance between the vehicle and an object (paragraph, lines 10-16); 
b. a vehicle speed sensor to sense a speed of the vehicle (paragraph 46, lines 1-12); 
c. a response device that generates an alert (paragraph 76, lines 5-10); and 
d. but does not explicitly disclose wherein a control device coupled to the rangefinder, the vehicle speed sensor, determines a closure rate between the object and the vehicle based on the signal, and the response device, wherein the control device receives a signal from the rangefinder and the vehicle speed sensor and operates the response device in a manner dependent on the closure rate as determined based on the signal received from the range finder and the vehicle speed sensor. However, Davis disclose the limitation, at least see Fig. 2, #20, #22 and #24, and col. 2, lines 12-22. It would have been obvious to modify the teaching Neff to include a control device coupled to the rangefinder, the vehicle speed sensor, and the response device, wherein the control device receives a signal from the rangefinder and the vehicle speed sensor and operates the response device in a manner dependent on the signal received from the range finder and the vehicle speed sensor to alert driver a hazardous situation when vehicle is close to an object at unsafe speed. 
Regarding claim 70, Neff disclose a communication device for a vehicle comprising: 
a. a rangefinder to calculate a distance between the vehicle and an object (paragraph, lines 10-16); 
b. a vehicle speed sensor to sense a speed of the vehicle (paragraph 46, lines 1-12); 
c. a response device activation circuit for generating an alert to a driver of the vehicle (paragraph 76, lines 5-10); and 
d. but does not explicitly disclose wherein a control device coupled to the rangefinder, the vehicle speed sensor, and the response device, wherein the control device receives a signal from the rangefinder and the vehicle speed sensor, determines a closure rate between the object and the vehicle based on the signal, and operates the response device in a manner dependent on the closure rate as determined based on the signal received from the range finder and the vehicle speed sensor. However, Davis disclose the limitation, at least see Fig. 2, #20, #22 and #24, and col. 2, lines 12-22. It would have been obvious to modify the teaching Neff to include a control device coupled to the rangefinder, the vehicle speed sensor, and the response device, wherein the control device receives a signal from the rangefinder and the vehicle speed sensor and operates the response device in a manner dependent on the signal received from the range finder and the vehicle speed sensor to alert driver a hazardous situation when vehicle is close to an object at unsafe speed.
Regarding claim 87, Neff disclose a communication method for a vehicle, comprising: 
a. using a rangefinder to calculate a distance between the vehicle and an object (paragraph 46, lines 1-12); 
b. sensing a speed of the vehicle (paragraph 46, lines 1-12); 
c. based on the speed of the vehicle and the distance between the vehicle and the object operating a response device to generate an alert (paragraph 76, lines 5-10).
but does not explicitly disclose wherein based on the speed of the vehicle and the distance between the vehicle and the object, determining a closure rate between the object and the vehicle and operating a response device based on closure rate to generate an alert. However, Davis disclose the limitation, at least see col. 2, lines 12-22. It would have been obvious to modify the teaching Neff to include based on the speed of the vehicle and the distance between the vehicle and the object operating a response device to generate an alert to alert driver a hazardous situation when vehicle is close to an object at unsafe speed.
Regarding claims 42, 71, 88, Neff disclose the limitations indicated above and further disclose wherein the object is a leading vehicle (Fig. 2C and paragraph 89, lines 8-14). 
Regarding claims 43, 72, 89, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe following distance between the vehicle and the leading vehicle (paragraph 47, lines 12-18). 
Regarding claims 44, 73, 90, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe closure rate between the vehicle and the leading vehicle (paragraph 84, lines 16-32). 
Regarding claims 45, 74, 91, Neff disclose the limitations indicated above and further disclose wherein the range finder uses one or more of infrared, infrared laser, sonar, and radar to calculate the distance between the vehicle and an object (paragraph 40, lines 1-12). 
Regarding claims 46, 75, 92, Neff disclose the limitations indicated above and further disclose wherein the range finder uses trigonometry methods and is one or more of a stadiamettric range finder, parallax range finder, and a coincidence range finder (paragraph 39, lines 6-13). 
Regarding claims 47, 76, 93, Neff disclose the limitations indicated above and further disclose wherein the range finder is pointable in the same direction of travel as the lead vehicle (Fig. 2c). 
Regarding claims 48, 77, 94, Neff disclose the limitations indicated above and further disclose wherein the object is a following vehicle (Fig 4c). 
Regarding claims 49, 78, 95, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe distance between the vehicle and the following vehicle (paragraph 76, lines 5-10). 
Regarding claims 50, 79, 96, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe closure rate of the following vehicle (paragraph 56, lines 12-18). 
Regarding claims 51, 80, 97, Neff disclose the limitations indicated above and further disclose wherein the range finder is pointable in the same direction as the following vehicle as the vehicle is making a turn (paragraph 56, lines 12-18).
Regarding claims 52, 81, 98, Neff disclose the limitations indicated above and further disclose further comprising a speed control system coupled to the control device, wherein the control device operates the speed control system in a manner dependent on the signal received from the range finder and the vehicle speed sensor (paragraph 67, lines 8-19). 
Regarding claims 66, 83, 99, Neff disclose the limitations indicated above and further disclose wherein the rangefinder is actively pointable (paragraph 35, lines 6-12). 
Regarding claims 67, 84, 100, Neff disclose the limitations indicated above and further disclose wherein the rangefinder is pointable in the same direction of travel as the lead vehicle as the lead vehicle is making a turn (paragraph 56, lines 12-18). 
Regarding claims 68, 85, 101, Neff disclose the limitations indicated above and further disclose wherein the rangefinder is pointable in the same direction of travel as the following vehicle as the following vehicle is making a turn (Fig. 2c). 
Regarding claims 69, 86, 102, Neff disclose the limitations indicated above and further disclose wherein the rangefinder comprises an accelerometer to determine direction and degree of turn (paragraph 56, lines 12-18).

Response to Arguments
Applicant’s arguments in regards to claims above have been fully considered but are not persuasive. In particular the applicant argues:
A) Prior arts do not disclose or suggest "wherein the control device receives a signal from the rangefinder and the vehicle speed sensor, determines a closure rate between the object and the vehicle based on the signal, and operates the response device in a manner dependent on the closure rate as determined based on the signal received from the range finder and the vehicle speed sensor". Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Application disclose the closure rate as the distance between vehicle and other vehicle or object – “In some of these embodiments the response device generates an alert to indicate an unsafe distance between the vehicle and the following vehicle. In further embodiments the 85response device generates an alert to indicate an unsafe closure rate of the following vehicle”. Davis disclose the limitation, “The invention is a tailgate warning system, for use in a target vehicle, for determining unsafe following and followed distances, having a front rangefinder, a rear rangefinder, a vehicle speed sensor, incident memory, hazard lights, and a control unit. When an unsafe following distance is determined by the control unit using the front rangefinder and speed sensor, a dashboard audible visual alert is activated. When an unsafe followed distance is determined by the control unit using the rear rangefinder and speed sensor, the dashboard audible visual alert and the hazard lights are activated. Incidents of tailgating are recorded in the incident memory”, at least see col. 12, lines 12-22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663